Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
                                                           
Drawings

The drawings are objected to under 37 CFR 1.83(a) because they fail to show the “Direction D” (pg. 12, ln 11) as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 17-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cormier et al (2014/0059995), in view of Leys et al (2014/0165526).

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.



Cormier teaches the claimed invention, except as noted:
[AltContent: textbox (the strip, when free from loading forces, is curved around a longitudinal axis, between the first edge portion and second edge portion)]


[AltContent: arrow]

    PNG
    media_image1.png
    591
    790
    media_image1.png
    Greyscale


“[0085] In order to provide a seal between the front edge of the draper and the upper leg 12E of the cutter bar 12, there is provided an integral extruded sealing member 60 extending along the cutter bar 12 defining a first portion 61 attached to the cutter bar and a second flexible blade portion 62 which extends rearwardly from the first portion at the cutter bar to lie over and in contact with the flat upper surface of the bead 35A at the front edge portion 35 of the draper 32 at the front edge 35.”

17. A crop header arranged for cutting and transporting a standing crop comprising: a draper assembly arranged such that cut crop falls onto the draper assembly for transportation relative to the header (DA); the draper assembly including a draper guide roller (30, 30A) and a continuous loop of belt material (draper 32) wrapped defining an upper run (33) of the belt material on top of the roller and a lower run (34) of the belt material below the roller, wherein the belt material includes a generally horizontal upper edge portion of the upper run of the belt material (shown above); 
a generally horizontal top support wall (12G) of the header adjacent to and spaced from the upper edge portion of the belt material (shown above); 
a sealing member attached to the top support wall for spanning and sealing between the upper edge portion and the top support wall (60); 
wherein the sealing member comprises a strip of a flexible material which extends from a first edge portion of the strip overlying the top support wall to a second edge portion of the strip which lies over and in contact with the upper edge portion of the upper run (see quoted text); 

a bracket extending between a front edge and an opposite rear edge facing the upper edge portion of the belt material, the rear edge engaging and clamping the first edge portion of the strip against the top support wall (bracket is not shown as claimed); and 

a fastener (63) extending through and securing the bracket to the top support wall; wherein the strip (as noted above, the bracket as claimed is not shown, however the fastener would pass through the bracket, see combination), 
when free from loading forces, is curved around one or more longitudinal axis (shown/taught above).

Leys et al ‘526 teaches the claimed bracket (par. 10-11):

[AltContent: textbox (a metal bracket extending between a front edge and an opposite rear edge facing the upper edge portion of the belt material)][AltContent: arrow]


    PNG
    media_image2.png
    574
    780
    media_image2.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the fastener & strip of Cormier with the teachings of Leys, in order to secure the flexible strip, which is more advantageous than the washer (of Cormier) alone, because ensure the fastener does not damage the flexible plastic sealing strip (of Cormier);
The extent / length of the strip and bracket can be chosen to be longer / shorter using routine skill in the art.

Examiner notes that the Supreme Court has stated that in considering obviousness “the analysis need not seek out precise teachings directed to the specific subject matter of the challenged claim, for a court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ.” KSR Int’! Co. v. Teleflex, Inc., 550 U.S. 398, 418 (2007). The Court emphasized “the need for caution in granting a patent based on the combination of elements found in the prior art,” and has affirmed that “[t]he combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” Jd. at 415-16. In this case, the Examiner adds a bracket (taught by Leys) to the strip portion of Cormier. It is extremely well known to add a bracket to a flexible member to yield the predictable result of lessening the chance of the bolt/fastener ripping the flexible material.


[AltContent: textbox (the strip, when free from loading forces, is curved around a longitudinal axis, between the first edge portion and second edge portion with a smooth cylindrical curve)][AltContent: arrow]




    PNG
    media_image3.png
    366
    569
    media_image3.png
    Greyscale


18. The header according to claim 17 wherein the strip is curved between the first edge portion and second edge portion (shown/taught above).

19. The header according to claim 18 wherein the strip has a generally smooth cylindrical curve between the first edge portion and the second edge portion (shown/taught above).

20. The header according to claim 18 wherein the strip has a constant thickness across its width (fig 6).


[AltContent: textbox (Thicker portion)][AltContent: arrow]
    PNG
    media_image3.png
    366
    569
    media_image3.png
    Greyscale


21. The header according to claim 18 wherein the strip has a thicker portion at the second edge portion (marked up).


“[0086] The first portion 61 is arranged for attachment by bolts 63 at spaced positions along the cutter bar and is formed of a co-extruded plastic material which is stiffer than the flexible second blade portion 62. Thus the flexible second blade portion 62 transitions to the first portion at a transition 64 located at apex 12K of the cutter bar 12 so that the whole of the first blade portion 62 from the cutter bar 12 extending rearwardly can flex upwardly and downwardly as indicated at 62A.”


22. The header according to claim 17 wherein the strip includes a fabric layer and a vulcanized layer and wherein the distortion of the strip is formed in the vulcanized layer either by vulcanizing in the distorted position or by subsequent heat and pressure (taught above).

23. The header according to claim 17 wherein the strip is extruded or molded or cast from a plastics material (taught above).


24. The header according to claim 17 wherein the bracket terminates at the rear edge on the top support wall so that the bracket includes no rearward extending portion which biases the strip toward the upper run (already addressed above in cl. 17, the extent of the bracket is well within the skill of one in the art using sound engineering judgement).

25. The header according to claim 17 wherein the bracket includes one or more portions which pinch the first edge portion of the strip onto the top support wall (met in the combination).

26. The header according to claim 25 wherein the bracket comprises a metal strip with a longitudinal bend line so that the rear edge pinches the first edge portion of the strip to the top support wall (met in the combination).

27. The header according to claim 26 wherein the bracket includes a plurality of fasteners securing the bracket to the support wall at spaced positions along the top support wall (met in the combination, see Leys, fig 2).

28. The header according to claim 17 wherein the first edge portion of the strip terminates at a line joining the side edge tangent of the bolts on the side facing the belt so as to avoid the necessity for matching bolt holes in the strip (already addressed above in cl. 17, the extent of the strip is well within the skill of one in the art using sound engineering judgement).


[AltContent: textbox (a thickened layer)][AltContent: arrow]
    PNG
    media_image1.png
    591
    790
    media_image1.png
    Greyscale


29. The header according to claim 17 wherein a front edge portion of the belt material includes a thickened layer of rubber so that an underside of the second edge portion of the strip runs along an upper surface of the thickened layer of rubber (marked up).




Allowable Subject Matter
	Claim(s) 30 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form 892.

Füchtling ‘427 teaches the claimed sealing strip, bracket, fastener:
[AltContent: textbox (Seal strip)][AltContent: arrow][AltContent: textbox (bracket)][AltContent: arrow]
[AltContent: textbox (the curved strip between the first edge & second edge portions)][AltContent: arrow][AltContent: textbox (fastener)]
[AltContent: arrow][AltContent: textbox (Draper guide roll, belt upper run & edge)][AltContent: arrow][AltContent: textbox (Top of the support wall)][AltContent: arrow]
    PNG
    media_image4.png
    418
    713
    media_image4.png
    Greyscale



Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARPAD FABIAN-KOVACS whose telephone number is (571)272-6990.  The examiner can normally be reached on Mo-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas B Will can be reached on 5712726998.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/ARPAD F KOVACS/Primary Examiner, Art Unit 3671